IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: APPEAL OF PROSPECT CROZER    : No. 35 MM 2022
LLC FROM THE DECISION OF THE        :
BOARD OF ASSESSMENT APPEALS OF      :
DELAWARE COUNTY, PA                 :
                                    :
                                    :
PETITION OF: CHESTER UPLAND         :
SCHOOL DISTRICT AND CITY OF         :
CHESTER                             :

IN RE: APPEAL OF PROSPECT CROZER    : No. 36 MM 2022
LLC TAX ASSESSMENT APPEALS          :
                                    :
                                    :
PETITION OF: CHESTER UPLAND         :
SCHOOL DISTRICT AND CITY OF         :
CHESTER                             :

CHESTER UPLAND SCHOOL DISTRICT,     : No. 37 MM 2022
                                    :
                Petitioner          :
                                    :
                                    :
          v.                        :
                                    :
                                    :
CHESTER CITY BOARD OF REVISION OF   :
TAXES AND APPEALS, PROSPECT         :
CROZER LLC, CITY OF CHESTER,        :
CROZER-KEYSTONE HEALTH SYSTEM,      :
AND UPLAND BOROUGH,                 :
                                    :
                Respondents         :

IN RE: APPEAL OF PROSPECT CROZER    : No. 38 MM 2022
LLC FROM THE DECISION OF THE        :
BOARD OF ASSESSMENT APPEALS OF      :
DELAWARE COUNTY, PA                 :
                                    :
                                    :
PETITION OF: SPRINGFIELD SCHOOL     :
DISTRICT & SPRINGFIELD TOWNSHIP     :
                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2022, the Application for Extraordinary Relief

is DENIED.




                                         2